COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00033-CV


Paul Flores                               §    From the 17th District Court

v.
                                          §    of Tarrant County (17-243110-10)
Deutsche Bank National Trust
Company, As Trustee for Fremont
Home Loan; Wells Fargo Home               §    August 21, 2014
Mortgage, Inc. d/b/a America's
Servicing Company; and Brice,
Vander Linden & Wernick, P.C.             §    Opinion by Justice Dauphinot


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Paul Flores shall pay all of the costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot